73 F.3d 887
In the Matter of the Requested Extradition of James Joseph SMYTHUNITED STATES of America, Plaintiff-Appellant,v.James Joseph SMYTH, Defendant-Appellee.
No. 94-10495.
United States Court of Appeals,Ninth Circuit.
Dec. 11, 1995.

Before:  SNEED, SCHROEDER, and FERGUSON, Circuit Judges.

ORDER

1
The opinion is amended as follows:  change the third sentence of the first paragraph under the heading "The Supplementary Extradition Treaty" at 61 F.3d 711, at 713 to read:


2
"The Provisional Irish Republican Army ("IRA") of which Smyth reputedly is a member ..."